Order entered December 2, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01298-CV

                   IN THE INTEREST OF A.G. AND A.G., CHILDREN

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-30094-2014

                                           ORDER
       We GRANT appellant’s November 30, 2015 motion for an extension of time to file a

brief. Appellant shall file a brief by MONDAY, DECEMBER 28, 2015. We caution appellant

that no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE